Name: Council Regulation (EC) No 114/98 of 18 December 1997 on the conclusion of the Protocol establishing for the period 1 July 1997 to 30 June 2000 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  international affairs;  Africa
 Date Published: nan

 Avis juridique important|31998R0114Council Regulation (EC) No 114/98 of 18 December 1997 on the conclusion of the Protocol establishing for the period 1 July 1997 to 30 June 2000 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea Official Journal L 011 , 17/01/1998 P. 0001 - 0002COUNCIL REGULATION (EC) No 114/98 of 18 December 1997 on the conclusion of the Protocol establishing for the period 1 July 1997 to 30 June 2000 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial GuineaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pursuant to the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea (2), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto;Whereas, as a result of these negotiations, a new Protocol establishing the fishing rights and financial compensation provided for in the abovementioned Agreement for the period 1 July 1997 to 30 June 2000 was initialled on 25 June 1997;Whereas it is in the Community's interest to approve the Protocol,HAS ADOPTED THIS REGULATION:Article 1 The Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation (3).Article 2 The fishing possibilities provided for in the Protocol shall be allocated among the Member States as follows:- freezer tuna seiners:France: 19 vessels,Spain: 10 vessels,Italy: 1 vessel,- surface longliners:Spain: 25 vessels,Portugal: 5 vessels,- pole-and-line tuna vessels:France: 8 vessels.If licence applications from those Member States do not exhaust the fishing possibilities provided for in the Protocol, the Commission may consider licence applications from any other Member State.Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ C 371, 8. 12. 1997.(2) OJ L 188, 16. 7. 1984, p. 2. Agreement as amended by the Agreement approved by Regulation (EEC) No 252/87 (OJ L 29, 30. 1. 1987, p. 1).(3) See page 33 of this Official Journal.